Citation Nr: 9933362	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-47 095	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for arteriosclerosis.

3.  Entitlement to a disability rating in excess of 30 
percent for ischemic heart disease prior to January 12, 1998.




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran had recognized service from December 1941 to June 
1942, and from March 1945 to June 1946.  In addition, the 
evidence on file indicates that he was held as a prisoner-of-
war (POW) from April to June 1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The Board notes that the veteran was initially assigned a 
disability rating of 30 percent for ischemic/arteriosclerotic 
heart disease, effective February 5, 1996.  The RO 
subsequently granted a 100 percent disability rating for the 
veteran's heart disease, effective January 12, 1998, in an 
October 1998 rating decision.  This is the maximum rating 
available for the disability.  Accordingly, the Board will 
only consider whether the evidence shows the veteran was 
entitled to a disability rating in excess of 30 percent prior 
to January 12, 1998.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the heart disease issue, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  Where 
entitlement to compensation has already been established in a 
prior final rating action, an appellant's disagreement with a 
subsequent rating is a new claim for an increased evaluation 
based on the level of disability presently shown by the evi-
dence.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In 
this case, a review of the evidence shows that the RO has 
provided staged ratings for discrete intervals during the 
pendency of the appeal.  Furthermore, it is evident that the 
RO's rating action contemplated all relevant evidence on 
file.  Accordingly, although the RO characterized the issue 
as an "increased rating," the substantive adjudicative 
considerations in Fenderson, supra, have been fully satisfied 
by the RO's rating action and the Board does not find that 
the claimant will be prejudiced by appellate review on the 
current record.  

It is also noted that the veteran had attempted to designate 
a Veterans Service Organization to represent him in this 
appeal.  However, in a July 1999 statement, a Veterans 
Service Organization noted that the VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, was not in compliance with the statute and 
regulations in that the veteran listed multiple 
organizations.  The Board subsequently sent correspondence to 
the veteran in August 1999, in which this error was pointed 
out and instructed him to complete a new VA Form 21-22 if he 
wished to have a Veterans Service Organization represent him 
in this appeal.  Furthermore, the Board informed the veteran 
that action on his appeal would be suspended for 30 days in 
order to complete a new VA Form 21-22, and if he did not, 
then the Board would assume that he did not desire 
representation.  No response was subsequently received from 
the veteran.



FINDINGS OF FACT

1.  The veteran was held as a POW from April 11 to June 29, 
1942.

2.  There is no medical evidence on file showing that the 
veteran had either arteriosclerosis or arthritis during his 
period of recognized service, or within the first post-
service year.

3.  The veteran has been found to have osteoarthritis of both 
shoulders, both elbows, the lumbosacral spine, the hips, and 
the knees.



4.  A VA physician has offered an opinion that the arthritic 
changes of the veteran's left shoulder and left elbow are 
due, at least in part, to service-connected left arm gunshot 
wounds.

5.  No competent medical evidence is on file which relates 
osteoarthritis of any other joint to the veteran's military 
service.

6.  The veteran has been diagnosed with arteriosclerotic 
heart disease, for which service connection was granted based 
on presumptive provisions found in VA regulations for former 
POW's.

7.  VA regulations no longer provide a separate rating for 
general arteriosclerosis.  Rather, arteriosclerosis is 
evaluated based upon the disabilities which are residuals 
thereof, such as heart disease.

8.  No competent medical evidence is on file which relates 
the veteran's arteriosclerosis to his period of active duty, 
nor shows that he has any residuals thereof with the 
exception of the service-connected heart disease.

9.  The competent medical evidence on file tends to show 
that, prior to January 12, 1998, the veteran's heart disease 
was manifest by substantiated repeated anginal attacks with 
more than light manual labor precluded.  

10.  Prior to January 12, 1998, the competent medical 
evidence does not show that the veteran's heart disease was 
manifest by acute illness from coronary occlusion or 
thrombosis, with circulatory shock, nor chronic residual 
findings of congestive heart failure or angina on moderate 
exertion and more than sedentary employment precluded.




CONCLUSIONS OF LAW

1.  Arthritis of the left shoulder and left elbows is the 
result of injury incurred in military service.  38 U.S.C.A. 
§ 1110, 1112, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(c) (1999).

2.  The claim of entitlement to service connection for 
generalized osteoarthritis is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).

3.  The claim of entitlement to service connection for 
arteriosclerosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).

4.  The criteria for a 60 percent rating for 
ischemic/arteriosclerotic heart disease prior to January 12, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The evidence on file shows that the 
veteran was held as a POW from April to June 1942.  He is 
service-connected for residuals of a shell fragment wound to 
the back; residuals of shell fragment wound to the left arm 
with fractured humerus; residuals of shell fragment wound to 
the left arm (radial nerve damage); ischemic heart disease as 
a residual of beriberi (arteriosclerotic heart disease); 
peripheral neuropathy of the right lower extremity; 
peripheral neuropathy of the left lower extremity; and 
duodenal bulb deformity.

In February 1996, the veteran made a claim of entitlement to 
service connection for, among other things, heart disease and 
osteoarthritis.  The veteran indicated that he was seeking 
service connection on the basis of POW presumptions.

In March 1996, the veteran completed a Former POW Medical 
History, on which he described the injuries to his back, left 
forearm and elbow, as well as to his forehead.  He also 
reported, in part, that he experienced physical torture and 
was beat and kicked many times during his captivity.  
Further, he reported that he experienced, among other things, 
swelling of the joints, legs and/or feet, and muscles during 
his captivity.  He further reported that he experienced 
numbness, tingling, or pain in his fingers or feet; numbness 
or weakness in the arms or legs; and aches or pains in the 
muscles and/or joints during his captivity.  

The veteran underwent a VA protocol examination later in 
March 1996.  Among other things, the veteran was noted to 
have multiple joint pain.  He was also noted to have on and 
off chest pain, which was not effort related.  Also, he was 
found to have easy fatigue with just one flight of stairs.  
On general medical examination of the cardiovascular system, 
the veteran was found to have regular rhythm.  There were no 
murmurs.  While sitting, the veteran's pulse was 66 and his 
blood pressure was 140/84.  Electrocardiogram (EKG) was 
normal.  Various X-rays were taken in March 1996, including 
X-rays of the veteran's chest lumbosacral spine, arms, knees.  
Following examination of the veteran, the examiner diagnosed, 
in part, arteriosclerotic heart disease, Class III; and 
osteoarthritis of the lumbosacral spine, hips, knees, and 
left elbow.  The examiner also opined that the veteran was 
unemployable due to the pain and limitation of motion of the 
left arm and generalized body weakness because of age.  

Private medical reports from March 1996 are also on file from 
the St. Thomas University Hospital.  These reports made no 
pertinent findings regarding the veteran's osteoarthritis, 
arteriosclerosis, or heart disease.  

In a June 1996 rating decision, the RO granted service 
connection for ischemic heart disease, evaluated as 30 
percent disabling effective February 5, 1996, and denied 
service connection for osteoarthritis.  With respect to the 
ischemic heart disease, the RO noted that a new amendment to 
38 C.F.R. § 3.309(c) allowed a grant of service connection 
for ischemic heart disease in former POW's who had 
uncontradicted evidence of localized swelling or edema during 
captivity.  The RO further noted that the veteran reported 
that he had experienced localized swelling during captivity, 
and was diagnosed with arteriosclerotic heart disease at the 
March 1996 VA examination.  Thus, the veteran was entitled to 
a grant of service connection on a presumptive basis.  
However, the RO stated that while the new amendment allowed 
for a grant of service connection for a heart disease, it did 
not similarly grant service connection for arteriosclerosis 
despite the causal relationship between the condition and the 
heart disease.  In regard to the osteoarthritis, the RO noted 
that the veteran did not submit any medical evidence showing 
incurrence in service or within the one year post-service 
presumptive period, and that service records were negative 
for complaints, findings, or treatments for osteoarthritis.  
The RO acknowledged that the March 1996 VA examination 
diagnosed osteoarthritis of the lumbosacral spine, hips, 
knees, and left elbow, but determined that these findings 
were of no probative value as they were made too recent to 
relate them to the veteran's recognized military service.  
Moreover, the RO stated that this condition was not covered 
by the presumptive provisions of 38 C.F.R. § 3.309(c) 
pertaining to former POW's.  

The veteran appealed the June 1996 rating decision to the 
Board.  In his August 1996 Notice of Disagreement, the 
veteran asserted that his heart disease had been accompanied 
by anginal attacks which totally precluded him from light 
manual work for his daily routine.  He also asserted that he 
was entitled to a grant of service connection for 
osteoarthritis and arteriosclerosis by virtue of the POW 
presumptions.

A private echocardiograph report is on file, dated in July 
1997, from the St. Thomas University Hospital.  In 
interpreting this report, the reviewing physicians noted that 
it was a technically difficult study due to a poor 
echocardiographic window.  However, visualized structures 
revealed that the left ventricle appeared to have septal 
hypertrophy with adequate systolic function.

A VA examination of the heart was accorded to the veteran in 
April 1998.  The examiner indicated that the veteran's 
medical records had been reviewed.  On examination, the 
examiner found that the veteran had dyspnea even with minimal 
activity.  The veteran was also found to be positive for 
angina, described as severe.  It was noted that this occurred 
once or twice a week, usually with minimal activity.  The 
veteran was also noted to have dizziness and headaches.  It 
was also noted that the veteran had several episodes of 
hospital treatment for heart disease.  Blood pressure, 
sitting, was noted to be 120/70; standing it was 122/70; and 
lying it was 130/80.  The examiner found no evidence of 
cardiac arrhythmia.  Further, the examiner found no evidence 
of murmurs or trills.  There was also no evidence of 
congestive heart failure, to include rales, edema, or liver 
enlargement.  X-rays were taken which revealed that the heart 
was borderline in size and the thoracic aorta was tortuous.  
Diagnostic impressions included arteriosclerotic 
cardiovascular disease.  Metabolic equivalents (multiples of 
resting oxygen uptake) (i.e., METS) was 3.  Similarly, 
functional capacity (FC) of the heart was found to be III.  
Based on the foregoing, the examiner diagnosed 
arteriosclerotic heart disease.  The examiner also opined 
that the veteran was unemployable due to a mixture of heart 
disease, injuries received during World War II, but mostly 
due to old age.

Also on file is a new echocardiogram report from the St. 
Thomas University Hospital, dated in April 1998.  Once again, 
the reviewing physicians noted that it was a technically 
difficult study due to a poor echocardiographic window.  
Nevertheless, visualized structures revealed that the left 
ventricle appeared normal in dimension with wall motion that 
could not be properly assessed.  The right ventricle appeared 
normal in dimension with adequate wall motion and 
contractility.  Both the left and right atrium appeared 
normal in dimension with no evidence of thrombus.  The 
anterior and posterior mitral valve leaflets were normal in 
thickness and motion.  Similarly, the mitral valve annulus 
was normal.  It was noted that both the tricuspid and 
pulmonic valves were poorly visualized.  The right coronary 
cusp, the non-coronary cusp, and the left coronary cusp were 
all found to be normal.  Likewise, the aortic valve annulus, 
the main pulmonary artery, and the pericardium were also 
found to be normal.  The aortic root was found to be 
thickened.  Additionally, Doppler showed reverse "E/A" 
ratio across the mitral valve during diastole.  

Other VA examinations were accorded to the veteran in April 
1998, including an orthopedic examination.  The examiner 
noted that the veteran's claims folder had been reviewed.  X-
rays revealed minimal osteoarthritis of both shoulders and 
minimal arthritis of both elbows.  The X-ray report indicated 
that the arthritis of the shoulders was most probably 
traumatic and that the arthritis of the elbows was possibly 
traumatic, particularly on the left.  The VA physician who 
conduced the examination concluded that it was as likely as 
not that the service-connected shell fragment wounds had 
contributed to the arthritic changes in the left shoulder and 
elbow.

Thereafter, in an October 1998 rating decision, the RO 
granted a 100 percent rating for the veteran's 
ischemic/arteriosclerotic heart disease, effective January 
12, 1998.  At that time, it was noted that the regulations 
for evaluating the veteran's heart disease had changed, 
effective January 12, 1998.  The RO found that the veteran 
was entitled to a 100 percent rating under the new criteria, 
but that he was not entitled to a disability rating in excess 
of 30 percent under the old criteria because of the absence 
of documentation of repeated anginal attacks that precluded 
more than light manual labor.  Additionally, the RO confirmed 
and continued the denial of service connection for 
osteoarthritis and arteriosclerosis.  The RO again stated 
that there was no evidence that the veteran had either 
osteoarthritis or arteriosclerosis  present to a compensable 
degree during the one year presumptive period following his 
discharge from service.


I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for certain chronic 
disabilities, including arteriosclerosis and arthritis, if 
they are manifested to a degree of 10 percent or more within 
one year after the veteran is separated from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of a veteran who is a former POW and who was 
detained or interned for not less than thirty days, the 
disease of . . . post-traumatic osteoarthritis . . . which 
became manifest to a degree of 10 percent or more after 
active military, naval, or air service, shall be considered 
to have been incurred in or aggravated by such service, 
notwithstanding that there is no record of such disease 
during the period of service.  38 U.S.C.A. § 1112(b)(12) 
(emphasis added); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(c).  
The disabilities listed for former POWs also include beriberi 
heart disease.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that for a claim of entitlement to service connection 
for a disability to be well grounded, there generally must be 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  

Where a veteran satisfies the criteria set forth as to a 
POW's disability, such as post-traumatic osteoarthritis, the 
second (evidence of incurrence or aggravation in service) and 
third (causal nexus) requirements of Caluza are satisfied by 
the statutory presumption.  However, the claimant still bears 
the burden of presenting sufficient evidence of a current 
disability and, in order to obtain the benefit of the 
statutory presumption, the current disability must be the 
condition set forth in the statute.  See Brock v. Brown, 10 
Vet. App. 155 (1997). 

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


A.  Osteoarthritis

Analysis.  In the instant case, the Board notes that the 
veteran has been found to have osteoarthritis of the 
lumbosacral spine, the hips, knees, both shoulders, and both 
elbows.  However, the veteran was not shown to have arthritis 
present to a compensable degree either during service, or 
within the first post-service year.  Therefore, the veteran 
is not entitled to a grant of service connection for 
osteoarthritis based on the presumptions contained at 
38 C.F.R. § 3.309(a).  See also 38 C.F.R. § 3.307.

Nevertheless, the April 1998 VA examiner opined that it was 
as likely as not that the arthritis of the veteran's left 
shoulder and elbow was due to his service-connected injuries.  
Moreover, the April 1998 X-rays include impressions that the 
osteoarthritis of both shoulders was probably traumatic, 
while the osteoarthritis of both elbows was possibly 
traumatic.  The veteran is service connected for shell 
fragment wound residuals to the left arm.  Thus, the record 
contains an opinion from a VA physician which links the 
arthritis of the left shoulder and left elbow to an injury 
sustained in service.  As noted above, VA regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when evidence establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
In the Board's opinion, the record establishes that the 
arthritis of the veteran's left shoulder and left elbow is 
the result of injury sustained in service.  38 C.F.R. 
§§ 3.307, 3.309.

As noted above, the April 1998 X-ray report included a 
notation that the minimal osteoarthritis of both shoulders 
was probably traumatic and that the minimal arthritis of both 
elbows was possibly traumatic.  The Board notes that 
38 C.F.R. § 3.309(c) provides that a former POW, who was held 
for at least 30 days, is entitled to a grant of service 
connection for post-traumatic osteoarthritis that becomes 
manifest to a degree of 10 percent or more anytime after the 
veteran's discharge from service.  Initially, the Board notes 
that the veteran was held as a POW from April to June 1942, 
which is in excess of 30 days.  While the veteran reported 
that he underwent physical torture many times during his 
period as a POW, he did not indicate that he sustained injury 
to either the right shoulder or the right elbow.  The VA 
physician who examined the veteran in April 1998 did not 
indicate that the arthritis of the right shoulder and elbow 
was due to injury inasmuch as he did not provide a diagnosis 
of post-traumatic osteoarthritis.  Thus, there is no 
diagnosis of post-traumatic arthritis of the right shoulder 
and right elbow and there is no lay or medical evidence has 
been offered which links the arthritis of the right shoulder 
and elbow to any incident of the veteran's military service, 
including his POW experiences.

No competent medical evidence is on file to show that the 
veteran's osteoarthritis of the lumbosacral spine, hips, and 
knees is due to trauma.  Therefore, he is not entitled to a 
grant of service connection for osteoarthritis of the 
lumbosacral spine, hips, and knees on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  However, the veteran might still 
be entitled to a grant of service connection for 
osteoarthritis of the lumbosacral spine, hips, and knees, if 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  As noted above, the veteran was not 
diagnosed with osteoarthritis during his period of recognized 
service.  Further, the veteran had not alleged continuity of 
symptomatology since his period of recognized service.  
Moreover, osteoarthritis is an internal condition, not 
subject to lay observation.  Therefore, competent medical 
evidence is necessary in order to well ground the veteran's 
claim.  See Grottveit at 93; see also Savage v. Gober, 10 
Vet. App. 488 (1997) (where the disability is of the type as 
to which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).

No competent medical evidence is on file which relates the 
veteran's osteoarthritis of the lumbosacral spine, hips, and 
knees to his period of active duty.  The only such evidence 
consists of the veteran's contentions that he is entitled to 
service connection on the basis of having been a POW.  To the 
extent the veteran's allegations go to the presumptive 
provisions of 38 C.F.R. § 3.309(c), the Board has already 
determined that these provisions do not apply because there 
is no evidence that the osteoarthritis of the lumbosacral 
spine, hips, and knees is due to trauma.  Further, to the 
extent the veteran may be offering an opinion as to the 
etiology of this condition, the Board notes issues of medical 
diagnosis or medical causation require competent medical 
evidence in order to have probative value.  See Grottveit at 
93.  Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
claim of entitlement to service connection for osteoarthritis 
of the lumbosacral spine, hips, and knees is not well 
grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Arteriosclerosis

Analysis.  In the instant case, the Board notes that the 
veteran was not found to have arteriosclerosis present to a 
compensable degree either during service, or within the first 
post-service year.  Therefore, the veteran is not entitled to 
a grant of service connection for arteriosclerosis based on 
the presumptions contained at 38 C.F.R. § 3.309(a).  See also 
38 C.F.R. § 3.307.  

Furthermore, the Board finds that the veteran is not entitled 
to a grant of service connection for arteriosclerosis based 
on the presumptive provisions applicable to former POW's 
found at 38 C.F.R. § 3.309(c).  As noted by the RO, while 
these provisions provide for presumptive service connection 
for the veteran's service-connected arteriosclerotic heart 
disease due to localized edema during his period as a POW, 
they do not provide similar presumptions for arteriosclerosis 
in general.  Therefore, the Board concludes that the veteran 
is not entitled to service connection for arteriosclerosis on 
a presumptive basis.  Nevertheless, the veteran might still 
be entitled to a grant of service connection for 
arteriosclerosis, independent of his service-connected heart 
disease, if all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  As noted above, the veteran was not 
diagnosed with arteriosclerosis during his period of 
recognized service.  Further, the veteran had not alleged 
continuity of symptomatology since his period of recognized 
service. Moreover, arteriosclerosis is an internal condition, 
not subject to lay observation.  Therefore, competent medical 
evidence is necessary in order to well ground the veteran's 
claim.  See Grottveit, supra; see also Savage, supra.

No competent medical evidence is on file which relates the 
veteran's arteriosclerosis to his period of active duty, 
independent of his heart disease.  The only such evidence are 
the veteran's contentions that he is entitled to a grant of 
service connection based on the POW presumptions found at 
38 C.F.R. § 3.309(c).  As stated above, the Board has already 
noted that these provisions to not allow for a grant of 
service connection for arteriosclerosis other than the 
already service-connected arteriosclerotic heart disease.  To 
the extent these contentions express an opinion as to 
etiology, the Board has already determined that the veteran 
in not qualified to render a medical opinion. See Espiritu, 
supra.  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
claim of entitlement to service connection for 
arteriosclerosis is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert

As an additional matter, the Board notes that it does not 
appear that the veteran would receive any additional benefits 
if he were granted service connection for arteriosclerosis.  
It is noted that general arteriosclerosis used to be 
evaluated under Diagnostic Code 7100, but that this Code was 
eliminated effective January 12, 1998.  See 62 Fed. Reg. 
65207 (December 11, 1997).  VA had determined that the 
criteria found at Diagnostic Code 7100 was "too imprecise to 
be of value in evaluating the disability."  58 Fed. Reg. 
4954, 4957 (January 19, 1993).  Furthermore, VA concluded 
that

[t]he effects of generalized 
arteriosclerosis are so widespread that ... 
a single diagnostic code is neither 
appropriate or necessary.  Many 
diagnostic codes, such as DC 7005, 
arteriosclerotic heart disease, DC 7114, 
arteriosclerosis obliterans, and DC 9305, 
multi-infarct dementia associated with 
cerebral arteriosclerosis, represent 
potential effects of arteriosclerosis on 
end organs, and evaluating each 
disability resulting from generalized 
arteriosclerosis under an appropriate 
code will result in more accurate 
assessments of the actual disabilities 
caused by the condition.  

62. Fed. Reg. 62507, 62515.

There is no competent medical evidence on file which 
diagnoses the veteran as having any other residuals of his 
arteriosclerosis other than the heart disease.  Since the 
veteran has already been granted service connection for the 
heart disease, it does not appear that the veteran would 
receive any additional benefit from a grant of service 
connection for arteriosclerosis in the instant case.

It is noted that the RO did not specifically deny the 
appellant's service connection claims on the basis of the 
claims being not well-grounded.  When the Board addresses in 
its decision a question that has not been addressed by the 
RO, such as whether or not the veteran's claim is well 
grounded, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well-ground 
either his claim of service connection for osteoarthritis of 
the lumbosacral spine, hips, and knees, or the claim of 
service connection for arteriosclerosis.  McKnight v. Brown, 
131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.


II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

As noted above, the criteria for evaluating the veteran's 
heart disorder were changed, effective January 12, 1998, and 
the veteran was granted a 100 percent disability rating as of 
this date.  Generally, when the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, in Rhodan v. West, 12 Vet. App. 55 (1998), 
the United States Court of Appeals for Veteran's Claims (know 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held that when a 
specific effective date is established for new rating 
criteria, the criteria cannot be applied prior to the 
effective date of the new law.  Accordingly, the Board will 
only consider whether the veteran is entitled to a disability 
rating in excess of 30 percent prior to January 12, 1998, 
under the old criteria for evaluating arteriosclerotic heart 
disease.

Under the prior version of Diagnostic Code 7005, a 30 percent 
evaluation was assigned following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, and where ordinary manual labor is feasible.  
A 60 percent evaluation was warranted following a typical 
history of acute coronary occlusion or thrombosis as above, 
or with a history of substantiated repeated anginal attacks, 
and where more than light manual labor was infeasible.  
Assignment of a 100 percent evaluation was assigned during 
and for six months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock.  In 
addition, a 100 percent evaluation was assigned where after 
six months there were chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1998).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).


Analysis.  In the instant case, the Board notes that the 
medical evidence on file tends to show that, prior to January 
12, 1998, the veteran's heart disease was manifest by 
substantiated repeated anginal attacks and more than light 
manual labor was infeasible.  For illustrative and clarifying 
purposes only, the Board notes that angina is defined as a 
severe, often constricting pain, usually referring to angina 
pectoris.  STEDMAN'S MEDICAL DICTIONARY 83 (26th ed. 1995).  
Angina pectoris is defined, in part, as severe constricting 
pain in the chest.  Ibid.

While the March 1996 VA examination made no findings of 
angina, it did note that the veteran experienced on and off 
chest pain.  Additionally, the veteran stated in his Notice 
of Disagreement that his heart disease was manifest by 
anginal attacks with more than light labor infeasible.  
Moreover, the Board notes that at the April 1998 VA 
examination the examiner found that the veteran was 
experiencing anginal attacks once or twice a week.  While 
this examination took place after January 12, 1998, the Board 
finds that these findings tend to substantiate that the 
veteran was experiencing repeated anginal attacks.  
Similarly, while the Mach 1996 VA examiner opined that the 
veteran was unemployable due to his left arm and generalized 
body weakness, the April 1998 VA examiner opined that the 
veteran was unemployable, in part, due to the heart disease.  

Resolving reasonable doubt in favor of the veteran (38 C.F.R. 
§§ 3.102, 4.3), the Board finds that the severity of the 
veteran's heart disease more nearly approximates the criteria 
for a 60 percent rating under 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997).  See also 38 C.F.R. § 4.7.  

As the benefit of the doubt provisions were necessary for the 
veteran to be entitled to the next higher rating of 60 
percent, it is axiomatic that he is not entitled to a 100 
percent rating for his heart disease.  Moreover, the Board 
notes that, prior to January 12, 1998, the competent medical 
evidence does not show that the veteran's heart disease was 
manifest by acute illness from coronary occlusion or 
thrombosis, with circulatory shock, nor chronic residual 
findings of congestive heart failure or angina on moderate 
exertion and more than sedentary employment precluded.  The 
April 1998 VA examiner specifically found no evidence of 
congestive heart failure.  Further, both the July 1997 and 
April 1998 echocardiogram reports from St. Thomas University 
Hospital found no thrombus.  There is no findings of coronary 
occlusion or circulatory shock in the evidence on file.  
Although there was evidence of repeated anginal attacks at 
the April 1998 VA examination, the evidence does not support 
a conclusion that more than sedentary employment was 
precluded because of the heart disease.  The April 1998 VA 
examiner opined that the veteran was unemployable due to a 
mixture of heart disease, injuries received during World War 
II, but mostly due to old age.  (Emphasis added).  Similarly, 
the March 1996 VA examiner opined that the veteran was 
unemployable due to his left arm and generalized body 
weakness due to age.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a disability rating of no more than 60 
percent for his heart disease prior to January 12, 1998.  The 
Board further notes that in making this determination it has 
taken into consideration the applicability of "staged 
ratings," pursuant to Fenderson, supra.  However, the record 
does not contain any competent medical evidence showing any 
distinctive periods prior to January 12, 1998, for which the 
severity of the veteran's heart disease met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 60 percent.


ORDER

Entitlement to service connection for arthritis of the left 
shoulder and elbow is granted.

Entitlement to service connection for osteoarthritis of any 
other joint is denied.

Entitlement to service connection for arteriosclerosis is 
denied.

Entitlement to a disability rating of 60 percent for ischemic 
heart disease prior to January 12, 1998, is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

